UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2005 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED): For the transition period fromto. OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission File Number: 0-30816 AURORA METALS (BVI) LIMITED (Exact name of Registrant as specified in its charter) British Virgin Islands (Jurisdiction of Incorporation or Organization) P.O. Box 3711 Station Terminal, 349 West Georgia Street, Vancouver, British Columbia, Canada V6B 3Z1 (Address of Principal executive office) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class: None Name of each exchange on which registered: None Securities registered or to be registered pursuant to Section 12(g) of the Act: Title of each class:
